UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6258



BILLY REID TREMBLEY,

                Plaintiff - Appellant,

          v.


OFFICER DAVIS, Jail Officer; OFFICER WOODS, Jail Officer,

                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:07-cv-00853-WO-WWD)


Submitted:   September 11, 2008       Decided:   September 16, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Reid Trembley, Appellant Pro Se.     Daniel Edwin DeCicco,
TEMPLETON & RAYNOR, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy Reid Trembley appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.         Trembley v. Davis,

No.   1:07-cv-00853-WO-WWD   (M.D.N.C.   Jan.   31,   2008).    We   deny

Appellees’ pending motion to dismiss and amended motion to dismiss

as moot and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                  2